DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 07/21/2022 has been entered and accepted.

Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive.
Regarding the applicant’s argument that “Ito does not teach or suggest the claimed ‘profile’ based on disclosing, ‘on the basis of the position of the outermost contour’”. The dictionary definition of the term “profile” is “a representation of information relating to particular characteristics of something, recorded in quantified form”. Ito in Paragraph 133 teaches that the position detector is configured to detect the position of the outermost contour of the substrate W that is rotating and send a detection signal that represents an amount of eccentricity of the substrate W with respect to the axis O of the substrate stage. Paragraph 133 further teaches that the position of the outermost contour of the substrate W that is rotating varies. As Paragraph 134 teaches that the position of the laser head 40 is corrected based on the detection signal received from position detector 100, the information of how much the position of the laser head should be corrected is directly related to the angle of the substrate that is being measured by the position detector. As such, since the detection signal represents an amount of eccenetricy of the substrate with respect to the axis O of the substrate stage, it is by definition a profile of the substrate at that specific angle that is generated by the position detector and is used by the moving mechanism to correct the position of the laser.
Regarding the applicant’s argument that the references are unrelated, Ito teaches a substrate processing method wherein the substrate is rotated about its axis (Paragraph 18) wherein laser processing is performed on the edge of a substrate (Paragraph 9). Koga teaches a substrate processing apparatus wherein the substrate is rotated about its axis wherein processing from a light source is performed on the edge of a substrate (Paragraph 74). These two references are clearly related to one another.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ito teaches a highly accurate (Paragraph 27) method of processing a substrate along the peripheral portion of the substrate when the position of the outermost contour of the substrate W varies (Paragraph 133). Since Koga teaches of an edge exposure apparatus for a substrate (Paragraph 80), it would be highly advantageous for said apparatus utilize a highly accurate method for processing a substrate especially for when the position of the outermost contour of the substrate varies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over KOGA (US 20120013730 A1), in view of ITO (US 20180076043 A1).
Regarding claim 1, Koga teaches a substrate treating apparatus (Figure 5) comprising: 
a chamber (processing container 110) configured to provide a space in which a substrate is treated (Paragraph 50; exposure unit 140 applies light to an edge portion of the wafer within processing container 110); 
a support unit (holding unit 120) configured to support the substrate inside the chamber;  
5a light-emitting unit (exposure unit 140) configured to irradiate a light to an edge region of the substrate (Paragraph 50; exposure unit 140 applies light to the edge portion of the wafer); 
a vision unit (CCD camera) configured to capture the edge region of the substrate to measure an offset value of the substrate (Paragraph 49; a CCD camera detects an eccentricity amount from the center of the wafer W and the position of the light by an exposure unit 140 is set based on that eccentricity amount)
and an adjustment unit configured to adjust an irradiation location of the light based on the offset value of the substrate (Paragraph 49; a CCD camera detects an eccentricity amount from the center of the wafer W and the position of the light by an exposure unit 140 is set based on that eccentricity amount).
While an adjustment unit is not explicitly mentioned, the exposure unit inherently contains an adjustment unit as it is required to have one for the purpose of setting the position of the light of the exposure unit based on the eccentricity amount.
	Koga fails to teach:
5a laser unit configured to irradiate laser to an edge region of the substrate; 
and an adjustment unit configured to adjust an irradiation location of the laser based on the offset value of the substrate
wherein the adjustment unit generates a 10profile for the offset value corresponding to a spin angle of the substrate and adjusts the irradiation location of the laser depending on the profile
Ito teaches a substrate processing apparatus, wherein:
5a laser unit (Paragraph 89; laser beam source 41) configured to irradiate laser to an edge region of the substrate (Paragraph 90; laser beam emitted from the laser head 40 is directed to the edge portion of the substrate W); 
and an adjustment unit configured to adjust an irradiation location of the laser (Paragraph 86; a laser head 40 for directing a last beam) based on the offset value of the substrate (Paragraph 134; the laser head is moved as to change a distance between the outer most contour of the substrate W and the laser head 40)
wherein the adjustment unit generates a 10profile for the offset value corresponding to a spin angle of the substrate (Paragraph 133; when the substrate W is eccentric with the axis O of the substrate stage, the position of the outermost contour of the substrate W that is rotating varies) 
Thus, since the outermost contour of the substrate W varies, the detection signal from the position detector would measure based on that specific angle of the substrate.
and adjusts the irradiation location of the laser depending on the profile (Paragraph 134; the relatively-moving mechanism receives the detection signal from the position detector 100 and corrects the laser head 40 off of this profile).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Koga with Ito and substituted the light used to treat the substrate with a laser to process the substrate. This would be done as both lasers and light are known in the art to process substrates and one of ordinary skill in the art would be capable of performing said substitution with predicable results.
It would further have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Koga with Ito and have the adjustment unit be synchronously controlled with the spin head based on the offset value of the substrate. This would be done as when a substrate is eccentric with the axis of the substrate stage, the position of the outermost contour of the substrate that is rotating varies (Ito; Paragraph 133)


Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over KOGA (US 20120013730 A1), in view of ITO (US 20180076043 A1), and in further view of Liu (US 20160158888 A1) and SHIMODA (JP 2013107090 A).
	Regarding claim 2, Koga as modified teaches the substrate treating apparatus of claim 1, wherein:
	the adjustment unit includes:
a controller (Paragraph 59; a control unit 200 is executes the edge exposure processing of the wafer W)
	ITO further teaches:
	the adjustment unit includes:
a body (laser head 40);
a controller (Paragraph 89; a laser controller 43 configured to control the operation of the laser beam source 41) 
It would have thus been obvious for the same motivation as claim 1 above.
Koga fails to teach:
a light reflection unit provided inside the body and configured to coaxially change an irradiation direction of the laser and an imaging direction of the vision unit; 
and 15a controller configured to adjust the irradiation location of the laser by driving the body
Liu teaches a laser processing apparatus, wherein:
wherein the adjustment unit (Figure 5; laser beam steering system 200) includes: 
a body (x-axis carriage 400); 
a light reflection unit (Paragraph 122; carriage mirror 773 of carriage mirror subassembly 700 reflects a laser beam) provided inside the body (Figure 8; carriage mirror 773 of carriage mirror subassembly 700 is within x-axis carriage 400) and configured to coaxially change an irradiation direction of the laser (Figure 12; laser beam 25 changes from a horizontal to a vertical direction as a result of carriage mirror subassembly 700); 
and 15a controller configured to adjust the irradiation location of the laser by driving the body (Paragraph 3; a controller capable of directing the position of the laser output).
Paragraph 133 further teaches that the sliding member 500 may include a powered vertical stage controlled by the engraving machine motion controller.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Koga with Liu and placed the light reflection unit within the body of the adjustment unit. This would have been done to protect the mirror from potential unwelcome outside influences and damage.
Furthermore, it would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Koga with Liu and have the controller adjust the irradiation location of the laser by driving the body. This use of a controller to change the irradiation location of the substrate is known in the art and it would have been obvious to one of ordinary skill in the art to use a controller to automate the process instead of having the process performed manually. The MPEP teaches that automating a manual activity to accomplish the same result is not sufficient to distinguish over prior art. MPEP2144.04III 
Fails to teach:
a light reflection unit provided inside the body and configured to coaxially change an irradiation direction of the laser and an imaging direction of the vision unit; 
SHIMODA (JP 2013107090 A) teaches a substrate processing apparatus, wherein:
a light reflection unit (polarization beam splitter 46) configured to coaxially change an irradiation direction of the laser (Paragraph 30 Figure 5; A laser beam, which is emitted from a laser diode 40, is irradiated onto a surface of a glass substrate 1 through a polarizing beam splitter 46)
As can be seen in Figure 5, the polarization beam splitter coaxially changes the irradiation direction of the laser from being roughly parallel to the substrate to being roughly perpendicular to it.
 and an imaging direction of the vision unit (Paragraph 30 Figure 5; The laser beam reflected on the surface of the glass substrate 1 passes through the cylindrical lens 33 in the processing head 32 again and is returned to the parallel light, passes through the polarizing beam splitter 46 and the polarizing beam splitter 45, and enters the CCD camera 49)
As can be seen in Figure 5, the polarization beam splitter coaxially changes the imaging direction of the reflected beam to the vision unit from being roughly perpendicular to the substrate to being roughly parallel to it.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Koga with SHIMODA and used a light reflection unit as a means to coaxially change an irradiation direction of the laser. This would be done to give vision unit additional flexibility of being placed in a variety of locations instead of limiting it to being pointed toward the substrate.

Regarding claim 5, Koga teaches the substrate treating apparatus of claim 2.
Ito further teaches: 
the controller changes the irradiation location of the laser by changing a location of the body (Paragraph 22; a relatively-moving mechanism configured to move the laser head in a direction as to eliminate a change in a distance).
	The MPEP teaches that automating a manual activity to accomplish the same result is not sufficient to distinguish over prior art. MPEP2144.04III
	Thus, one of ordinary skill in the art would use a controller to change the irradiation location of the body.
It would have thus been obvious for the same motivation as claim 1 above.

Regarding claim 6, Koga teaches the substrate treating apparatus of claim 5, wherein:
Ito further teaches: 
the controller moves the location of the body by a distance corresponding to the offset value of the substrate (Paragraph 22; a relatively-moving mechanism configured to move the laser head in a direction as to eliminate a change in a distance between the outermost contour and the laser head while the substrate stage is rotating)
	The MPEP teaches that automating a manual activity to accomplish the same result is not sufficient to distinguish over prior art. MPEP2144.04III
	Thus, one of ordinary skill in the art would use a controller to move the location of the laser head to eliminate a change in distance between the offset value of the substrate.
It would have thus been obvious for the same motivation as claim 1 above.
Paragraph 74 of Koga also teaches that the eccentricity amount from the center of the wafer W held on the holding unit 120 is detected by the position detection sensor 130, and the application position of light by the exposure unit 140 is set based on the eccentricity amount of the wafer W.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KOGA (US 20120013730 A1), in view of ITO (US 20180076043 A1), Liu (US 20160158888 A1), and SHIMODA (JP 2013107090 A) and in further view of KIKUCHI (US 20200276630 A1).
Regarding claim 3, Koga as modified teaches the substrate treating apparatus of claim 2.
Koga fails to teach:
the controller changes the irradiation location of the laser by adjusting a slope of the body.
KIKUCHI teaches a laser beam projector, wherein:
the irradiation position of a laser beam with respect to a laser irradiation surface is changed by rotating the rotation body (abstract)
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Koga with KIKUCHI and substituting the lateral movement of the laser head to change the irradiation location with the rotational movement of the laser head to change the irradiation location. Both methods of moving the laser head are known to change the irradiation location on the substrate and one of ordinary skill in the art would be capable of performing said substitution with predicable results.
	The MPEP teaches that automating a manual activity to accomplish the same result is not sufficient to distinguish over prior art. MPEP2144.04III
	Thus, one of ordinary skill in the art would use a controller to adjust the slope of the body to automate the changing of the irradiation location of the laser.
	

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over KOGA (US 20120013730 A1), in view of ITO (US 20180076043 A1), Liu (US 20160158888 A1), SHIMODA (JP 2013107090 A), and KIKUCHI (US 20200276630 A1) and in further view of Boettcher (US 20110108533 A1).
	Regarding claim 4, Koga as modified teaches the substrate treating apparatus of claim 3, wherein:
the controller (control unit 200) calculates a shortest distance between a predetermined reference point (Paragraph 59; a control unit 200 is executes the edge exposure processing of the wafer W) and an end of the substrate (notch portion of wafer)
	Since the control unit 200 executes the edge exposure processing, it would also control the position of the light by an exposure unit 140 that is set based on that eccentricity amount, wherein the eccentricity amount is the amount from the center of the wafer. Since this measurement is from one point (center of the wafer) to another (notch portion of wafer), the distance between the two would be the shortest distance.
as the offset value of the substrate in an image captured by the vision unit (Paragraph 49; a CCD camera detects an eccentricity amount from the center of the wafer W) 
As the controller controls the edge exposure processing, it would also control this calculation of eccentricity amount. The eccentricity amount from the center of the wafer W and a notch portion of the wafer. It is well known in the art that the notch portion of the wafer is at the edge of the wafer as evidenced by (Takao US 5060043 A). Furthermore, since the processing is being done at the edge of the wafer, it would be logical that the notch that is to be detected would be located at the edge of the wafer for measurement.
	and adjusts the position of the light based on this amount (Paragraph 49; the position of the light by an exposure unit 140 is adjusted and set based on that eccentricity amount)
KIKUCHI further teaches:
the irradiation position of a laser beam with respect to a laser irradiation surface is changed by rotating the rotation body (abstract)
Thus, the slope of the optical head would be adjusted based on the offset value measured.
It would have thus been obvious for the same motivation as claim 3 above.
Koga as modified fails to teach:
adjusts the slope of the body based a distance between the body and the substrate.
Boettcher teaches orienting a laser, wherein:
the spacing between a nozzle, through which the laser exits (Figure 4a), is determined in order to adjust the position of the laser beam as the spacing between the nozzle and workpiece changes as the angle changes (Paragraph 18)
the position of the laser beam is determined in dependence of the spacing between the nozzle and the workpiece surface (Paragraph 20-21)
	Thus, it would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Koga with Boettcher and also to have adjusted the slope of the body based on the distance between the body and the substrate. This would be done to more accurately calculate the adjustment needed in the slope of the body as the distance between the body and substrate and the angle of adjustment needed in the slope of the body to match the offset value are be mathematically connected.

	Regarding claim 7, Koga teaches the substrate treating apparatus of claim 4
the support unit (holding unit 120) includes a spin head 5for rotating the substrate (Paragraph 47; drive unit 121 can rotate holding unit 120 has a function as a rotation driving unit in the present invention and has an alignment function of adjusting the position of the wafer W), 
Ito further teaches a substrate processing apparatus, wherein:
wherein the adjustment unit (Paragraph 20; tilting mechanism configured to tilt the laser head) is synchronously controlled together with the spin head based on the offset value of the substrate (Paragraph 22; the substrate processing apparatus further comprises a position detector configured to detect a position of an outermost contour of the substrate on the stage surface, wherein the relatively-moving mechanism configured to move one of the substrate stage and the laser head in a direction as to eliminate a change in a distance between the outermost contour and the laser head while the substrate stage is rotating).
Paragraph 113 teaches that when the substrate W is eccentric with the axis O of the substrate stage, the position of the outermost contour of the substrate W that is rotating varies. Thus, the laser head would be moved as the spin head moves and thus the two would be synchronously controlled.
It would have thus been obvious for the same motivation as claim 1 above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763